 


116 HRES 697 EH: A resolution affirming the significance of the advocacy for genuine autonomy for Tibetans in the People’s Republic of China and the work His Holiness the 14th Dalai Lama has done to promote global peace, harmony, and understanding.
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 697 
In the House of Representatives, U. S., 
 
November 18, 2020 
 
RESOLUTION 
A resolution affirming the significance of the advocacy for genuine autonomy for Tibetans in the People’s Republic of China and the work His Holiness the 14th Dalai Lama has done to promote global peace, harmony, and understanding. 
 
 
Whereas the Dalai Lama’s principal commitments include cultivation of warm-heartedness and such human values as compassion and forgiveness; promotion of religious harmony; and preservation of Tibetan language and culture and protection of Tibet’s natural environment;  Whereas the Dalai Lama has stated, I remain convinced that most human conflicts can be solved through genuine dialogue conducted with the spirit of openness and reconciliation;  
Whereas, in 1989, the Dalai Lama was awarded the Nobel Peace Prize for his nonviolent struggle for the liberation of Tibet, his advocacy for peaceful solutions to preserve Tibetans’ historical and cultural heritage, and his constructive, forward-looking proposals for resolving international conflicts, human rights issues, and global environmental problems;  Whereas Congress has consistently shown overwhelming, bipartisan, bicameral support for the Tibetan people's aspirations for internationally recognized human rights and freedoms and the protection of their distinct religious, cultural, linguistic, and historical identity, including by passing the Tibetan Policy Act of 2002 (Public Law 107–228; 22 U.S.C. 6901 note);  
Whereas, in 2006, Congress passed the Fourteenth Dalai Lama Congressional Gold Medal Act (Public Law 109–287; 31 U.S.C. 5111), and in October 2007, President George W. Bush, Speaker of the House of Representatives Nancy Pelosi, and other Congressional leaders awarded the Dalai Lama the United States Congressional Gold Medal, the highest civilian honor awarded by Congress, for his contributions to peace, nonviolence, human rights, and religious understanding;  Whereas Members of Congress have on multiple occasions met with the Dalai Lama during congressional delegations overseas, including a bipartisan delegation led by then-House Speaker Pelosi to meet with the Dalai Lama and the Tibetan exiled community in 2008, a bipartisan delegation led by then-House Minority Leader Nancy Pelosi in 2017, and a bipartisan delegation from the House Democracy Partnership in 2019, to spotlight the unjust oppression against the Tibetan people;  
Whereas the Dalai Lama has on multiple occasions visited the United States Capitol, including most recently in June 2016, during which he met with congressional leadership to promote respectful inter-religious harmony and protection of the Tibetan people’s identity, culture, language, and environment;  Whereas the Department of State finds in its 2020 Report to Congress on Access to Tibetan Areas of the People’s Republic of China (PRC), as required by the Reciprocal Access to Tibet Act of 2018 (Public Law 115–330), that the Chinese Government systematically impeded travel to the Tibet Autonomous Region (TAR) and Tibetan areas outside the TAR for United States diplomats and officials, journalists, and tourists in 2019;  
Whereas, in 2018, the Secretary of State convened the first-ever Ministerial to Advance Religious Freedom, during which the Dalai Lama addressed hundreds of members of religious organizations and civil society by video;  Whereas under the Tibetan Policy Act of 2002, it is the policy of the United States to support economic development, cultural preservation, health care, and education and environmental sustainability for Tibetans inside Tibet; 
Whereas the human rights situation in Tibet has significantly deteriorated since the Tibetan Policy Act of 2002 was signed into law; Whereas the Government of the People’s Republic of China’s repeated insistence that it must control the selection of the next leader of Tibetan Buddhism, a religion with adherents across the globe including in Mongolia, where a 2010 census reports 53 percent of individuals ages 15 and older self-identify as Buddhists, is a gross violation of international religious freedom; 
Whereas the House of Representatives overwhelmingly passed H.R. 4331, the Tibetan Policy and Support Act of 2019, which reiterates support for the Tibetan community and the need to hold Chinese officials responsible for religious freedom abuses targeting Tibetan Buddhists;  Whereas after 35 years, the United States Consulate in Chengdu, which was responsible for operations in and providing diplomatic reporting on developments concerning Tibetan populations in southwestern China and the Tibet Autonomous Region, closed on July 27, 2020; and 
Whereas on September 12, 2020, the Dalai Lama addressed a virtual session of the Group of Seven annual meeting of Speakers and Heads of Parliament hosted by Speaker of the House of Representatives Nancy Pelosi: Now, therefore, be it  That the House of Representatives— 
(1)affirms the cultural and religious significance of the goal of genuine autonomy for the people of Tibet and the deep bond between the American and Tibetan people; (2)supports the efforts of the Dalai Lama and the Tibetan leadership to achieve genuine autonomy for Tibetans through negotiations without preconditions with the People’s Republic of China;  
(3)supports the 14th Dalai Lama’s commitment to global peace, nonviolence, human rights, and environmental protection and sustainability; (4)urges the swift enactment of the Tibetan Policy and Support Act of 2019 to update United States policy toward Tibet, particularly on issues related to the succession or reincarnation of the Dalai Lama, water security and environmental concerns in the Tibetan plateau, and support for the Tibetan community, language, culture, and religion; 
(5)stresses the urgency of addressing the ongoing climate crisis, including in the Tibetan Plateau, and working toward environmental and economic justice and equality; (6)encourages United States diplomats and other officials, journalists, and other citizens to seek access to Tibetan areas and demand that China provide access and treatment reciprocal to access and treatment the United States provides to Chinese diplomats and other officials, scholars, and others in the United States; 
(7)calls on the Secretary of State to mitigate any potential impact the closure of the United States Consulate in Chengdu may have on the Department of State’s ability to provide timely reporting on and support for Tibetan communities, such as by allocating additional resources to other United States missions in China to improve coverage; and (8)determines that it would be beneficial to continue years of bipartisan and bicameral engagement with the leaders of the Tibetan people, including between Members of Congress and His Holiness the 14th Dalai Lama. 
 
Cheryl L. Johnson,Clerk. 
